Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2007

Carmona v. Williamson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4650




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Carmona v. Williamson" (2007). 2007 Decisions. Paper 1076.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1076


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-4650
                                   ________________

                                 CESAR F. CARMONA,

                                                 Appellant

                                            v.

                              TROY WILLIAMSON
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 05-cv-0022)
                        District Judge: Honorable Yvette Kane
                    _______________________________________


                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 20, 2007

           Before: SLOVITER, MCKEE AND AMBRO, CIRCUIT JUDGES

                                  (Filed: May 22, 2007 )

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Cesar Carmona, a prisoner currently incarcerated at the United States Penitentiary

at Canaan in Waymart, Pennsylvania, appeals the denial of his petition for a writ of
habeas corpus. For the following reasons, we will affirm.

       Carmona pled guilty to various state criminal charges, and the Superior Court of

Delaware sentenced him to an eight-year term of imprisonment on November 28, 2000.

In 2001, the United States District Court for the District of Puerto Rico issued a writ of

habeas corpus ad prosequendum ordering state authorities to produce Carmona so that he

could face federal criminal charges. In 2002, Carmona pled guilty in the District Court to

one count of being a felon in possession of a firearm and was sentenced to a term of

ninety-six months’ imprisonment to be served concurrently with his Delaware sentence.

Carmona then returned to Delaware to serve the remainder of his state sentence. He left

state custody on December 12, 2003, after the Superior Court of Delaware granted his

motion for a reduced sentence, and was immediately taken into federal custody. Shortly

thereafter, the Federal Bureau of Prisons (“BOP”) calculated that Carmona’s ninety-six-

month federal sentence commenced on the date it was imposed by the District Court

(December 27, 2002) and credited him for time served from that date until his December

12, 2003 transfer into federal custody. The BOP also credited him for time served prior

to the date his state sentence commenced.

       Carmona has filed the instant petition pursuant to 28 U.S.C. § 2241 for the purpose

of challenging the duration of his federal sentence. He argues that he is entitled to a

shorter sentence based on his twenty-five months of confinement from the date of his

state sentencing until the date of his federal sentencing. The United States District Court



                                              2
for the Middle District of Pennsylvania denied the petition, and Carmona now appeals.

       We agree with the District Court that the BOP did not err in denying Carmona

credit for time served pursuant to his state sentence. Federal law expressly precludes the

BOP from crediting a prisoner for time served prior to commencement of a federal

sentence if such time has already been credited towards another sentence. 18 U.S.C. §

3585(a)-(b); United States v. Wilson, 503 U.S. 329, 337 (1992). Because the

twenty-five-month period preceding the commencement of Carmona’s federal sentence

counted towards his state sentence, the BOP was not permitted to credit him for that

period of confinement. Consequently, Carmona is also not entitled to credit for the

fourteen months that he was detained pursuant to the ad prosequendum writ.1 See

Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002) abrogated on other grounds by

Application Note 3(E) to U.S.S.G. § 5G1.3. Carmona also raises an argument based on a

limited exception to the rule against double credit stated in Kayfez v. Gasele, 993 F.2d
1288 (7th Cir. 1993), but the District Court correctly concluded that Kayfez is inapposite

to this case.

       Carmona also claims that the BOP’s calculation was contrary to the terms of his

plea agreement and the District Court’s sentencing order, both of which expressly indicate




   1
     We do not address the merits of Carmona’s claim that fourteen months’ detention
pursuant to an ad prosequendum writ transmutes into federal custody, because he is
asserting this claim for the first time on appeal. See Moscato v. Federal Bureau of
Prisons, 98 F.3d 757, 760 (3d Cir. 1996).

                                             3
that the federal sentence was to run concurrently with the state sentence. He appears to

argue that the BOP improperly ignored the sentencing judge’s decision to adjust his

federal sentence to account for time already served pursuant to the undischarged state

sentence. To the extent he does so, we find this argument meritless because there is no

evidence indicating that the sentencing judge intended such an outcome. See Ruggiano,
307 F.3d at 132-33; Rios v. Wiley, 201 F.3d 257, 265-68 (3d Cir. 2000).

         After thoroughly reviewing the record, we conclude that Carmona has not shown

that he is entitled to habeas relief. We will therefore affirm the judgment of the District

Court.




                                           4